Citation Nr: 1144917	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  04-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an increased rating for left foot hammertoes, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for right foot hammertoes, rated as 10 percent disabling, prior to June 2, 2003.

4.  Entitlement to an increased rating for right foot hammertoes, rated as 10 percent disabling, from September 1, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had honorable active service from February 1989 to February 1992.  He had other than honorable active service from April 1998 to June 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision which continued a rating of 10 percent disabling for right and left foot hammertoes, and a July 2002 rating decision which denied entitlement to service connection for a right ankle disability, of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  An October 2003 rating decision granted a temporary rating of 100 percent, effective June 2, 2003, based on surgical or other treatment necessitating convalescence for hammertoes of the right foot.  A 10 percent rating for hammertoes of the right foot was assigned from September 1, 2003.  

In December 2009, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

 This case was previously before the Board in January 2010.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the January 2010 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a right ankle disability that is related to service.  

2.  The appellant's service-connected left foot hammertoes are manifested by hammertoes in toes two to five, without flatfoot, weak foot, malunion of the tarsal or metatarsal bones, or a moderately severe foot injury.

3.  Prior to June 2, 2003, the appellant's service-connected right foot hammertoes were manifested by hammertoes in toes two to five, without flatfoot, weak foot, malunion of the tarsal or metatarsal bones, or a moderately severe foot injury.

4.  From September 1, 2003, the appellant's service-connected right foot hammertoes are manifested by hammertoes in toes two to five, without flatfoot, weak foot, malunion of the tarsal or metatarsal bones, or a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  During the period on appeal, the criteria for a disability rating in excess of 10 percent for hammertoes of the left foot have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2011).

3.  Prior to June 2, 2003, the criteria for a disability rating in excess of 10 percent for hammertoes of the right foot have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2011).

4.  From September 1, 2003, the criteria for a disability rating in excess of 10 percent for hammertoes of the left foot have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim for entitlement to service connection for a right ankle disability, a VCAA notice letter was issued in February 2002.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A letter addressing the assignment of a disability rating and/or effective date, in the event of award of the benefit sought, was sent in February 2010.  Dingess/Hartman, 19 Vet. App. at 490.  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since the claim was readjudicated thereafter, and a supplemental statement of the case was provided to the appellant in June 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The February 2010 letter also informed the appellant of what evidence was required to substantiate the claims for entitlement to increased ratings for hammertoes of the right and left foot, of his and VA's respective duties for obtaining evidence, and the criteria for establishment of a disability rating and an effective date.  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since the claim was readjudicated thereafter, and an additional supplemental statement of the case (SSOC) was provided to the appellant in June 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The February 2010 letter was sent in compliance with the January 2010 Board remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded medical examinations in May 2002, May 2004 and May 2010 to obtain opinions as to whether any right ankle disability found in the examination was the result of service.  As discussed in the January 2010 Board remand, the May 2004 VA opinion was inadequate.  The May 2002 and May 2010 VA examinations were rendered by medical professionals following a thorough examination and interview of the appellant.  The May 2002 VA examiner found that the appellant did not have a right ankle disability and did not provide an etiology opinion.  The May 2010 examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed by the May 2010 VA examiner.  The examiners laid factual foundations for the conclusions that were reached.  Therefore, the Board finds that the May 2010 examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The May 2010 examination also complies with the mandates of the Board's January 2010 remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

In regard to the appellant's increased ratings claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in May 2001, May 2002, October 2003, and May 2010.  The examinations are adequate because they are based on thorough examinations, a description of the appellant's pertinent medical history, and appropriate diagnostic tests, to include x-rays.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The May 2010 VA examiner also reviewed the appellant's claims file and complied with the January 2011 Board remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

The appellant has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Entitlement to service connection for a Right Ankle Disability

Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The appellant contends that he is entitled to service connection for a right ankle disability.  For the reasons that follow, the Board concludes that service connection is not warranted.

A May 2010 VA examination report reflects that the appellant had residuals of a chronic sprain with peroneus tendon and after the fact ligament injury of the right ankle.  Thus, the appellant has a current right ankle disability, satisfying the first element of service connection.  

The appellant reported that he began having ankle pain in 1996, and that he developed ankle pain in 1998 that persisted.  See May 2010 VA examination report.  At the December 2009 Board hearing, the appellant reported that he hurt his right ankle while he was training at Fort Knox, Kentucky, around 2000.  (See December 2009 Board Hearing Transcript (Tr.) at p. 3)  

As noted above, the appellant had two periods of active service.  The appellant's period of active service from February 1989 to February 1992 was under honorable conditions.  The appellant's other period of active service, from April 1998 to June 2000, was characterized as "other than honorable."  

Under VA laws and regulations, for benefits purposes, a 'veteran' is a person discharged or released from active service under conditions other than dishonorable. See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  See 38 C.F.R. § 3.12(a) (2011).  A claimant receiving a discharge under 'other than honorable' conditions may be considered to have been discharged under dishonorable conditions in certain circumstances.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2011).  When VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  See 38 C.F.R. § 3.12 (2011); Cropper v. Brown, 6 Vet. App. 450, 452 (1994).

A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4) (2011). A discharge because of a minor offense, however, is not considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  A discharge under dishonorable conditions bars the payment of benefits unless it is found that the person was insane at the time of committing the offense.  See 38 C.F.R. § 3.12(b) (2011).  For the purpose of this regulation, an 'insane' person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs so as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  See 38 C.F.R. § 3.354(a) (2011).

In the instant case, a November 1999 service personnel record reflects that the appellant's request for discharge in lieu of trial by Court-Martial was approved, and discharge was directed as discharge under other than honorable conditions.  The appellant was charged for being absent without leave (AWOL) from February 2, 1999, to March 20, 1999.  See March 1999 Charge Sheet.       

The appellant contends that he received a discharge under other than honorable conditions due to a misunderstanding.  He stated that he hurt his ankle and thought he had received a medical discharge.  See February 2005 statement.  A December 2008 administrative decision reflects that discharge for the period of service from April 1998 to June 2000 was not granted under conditions other than dishonorable for purposes of eligibility for all VA benefits.  There is no evidence that the appellant's discharge has been upgraded.  The appellant does not allege that he was insane at the time of committing the offenses that led to his discharge.  Furthermore, there is nothing in the claims folder, to include pertinent service records, to suggest that he was insane at the time that he committed the offenses that lead to his discharge in lieu of a court martial.  Accordingly, the Board concludes that the appellant was not insane at the time the offenses were committed.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  Moreover, the appellant did not appeal the December 2008 administrative decision of the RO and the decision became final.  Thus, the Board does not have jurisdiction to consider the appellant's character of discharge.  As the December 2008 administrative decision found that discharge for the period of service from April 1998 to June 2000 was not granted under conditions other than dishonorable for purposes of eligibility for all VA benefits, the character of the appellant's discharge from service is a bar to payment of VA benefits for the period of service from April 1998 to June 2000.

A December 1988 enlistment examination report reflects that the appellant had pes cavus, mild.  The report also noted that the appellant had a plantar wart on his right foot.  A January 1989 note indicated that the appellant could assume full activity- runs, basketball, and weight lifts, with no restrictions.  It noted that the foot was healed.  In a December 1988 report of medical history, the appellant noted that he had stitches in his left foot.  The physician's summary indicates the appellant had a laceration in his left foot which had healed.  An October 1991 service treatment record reflects that the appellant presented with a tendon injury in his right ankle.  He stated that his ankle began to hurt and there was no history of an injury.  On physical examination, it was tender over the flexor tendon to the right ankle.  There was mild swelling, normal motor, a negative drawer test, and a normal pulse.  An October 1991 right ankle X-ray report indicates that there was no osseous defect or fracture and there was no separation or subluxation of the mortise.  

A December 1996 examination report reflects that the appellant had hammer toe bilaterally, but did not note any ankle conditions.  In a December 1996 report of medical history, the appellant did not note any ankle conditions.  A March 1998 medical examination report reflects that the appellant's feet and lower extremities were normal.  No ankle conditions were noted.

A June 1998 service treatment record reflects that the appellant complained of having a right swollen ankle that had been tender for two weeks.  He stated that he was walking down steps when his right ankle gave out.  An August 1998 service treatment record indicates the appellant complained of a swollen right ankle.  He indicated the duration of the condition was one day.  He was on profile for tendonitis.  A November 1998 service treatment record reflects that the appellant complained of ankle pain for six months.  He stated that he injured his ankle running at Fort Campbell and stated that he had physical therapy three months ago.  A possible tendon sprain was noted.  Although the appellant's service treatment records from his period of service from April 1998 to June 2000 reflect that he injured his ankle, as noted above, he is not eligible for VA benefits for that period of service.

A May 2002 VA examination report indicates that the appellant had a normal examination of the right ankle.  The VA examiner noted a remote right ankle injury in 1997 and 1998 without evidence of physical or radiograph abnormality.  The VA examiner stated that radiographs of the right ankle were entirely normal.  On physical examination ,the right ankle had a normal range of motion.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibular, and there was no evidence of instability.

A May 2004 VA examination report reflects that the appellant reported that he initially injured his ankle in 1996 in Fort Sill, and that it began bothering him while he was in the gulf.  As noted in the January 2010 remand, the statement is confusing as the appellant served in the Persian Gulf from October 1990 to April 1991, prior to both ankle injuries.  The Board notes that the appellant served in the National Guard in 1996.  He reported that at Fort Campbell he was running and feel, causing swelling.  He reported that he was discharged, had a repeat MRI and surgery on his right ankle in November 2002.  He reported that his ankle bothered him with cold, rainy weather and that he had worn an ankle brace for a year.  As discussed in the January 2010 remand, the May 2004 VA examination is inadequate.  The VA examiner stated that the appellant's current symptoms of his right ankle were more likely than not the result of his service-connected right ankle injury, however, the appellant is not service-connected for a right ankle injury.  Thus, the May 2004 VA examination report has no probative value.  

As noted above, the May 2010 VA examination report reflects that the appellant had residuals of a chronic sprain with peroneus tendon and after the fact ligament injury of the right ankle.  The appellant told the VA examiner that he began having ankle pain in 1996.  He stated that he developed increased ankle pain in 1998 that persisted.  The VA examiner noted that there were multiple medical records during military service of evaluation for right ankle sprain and swelling in 1998 and 1999.  There was a report of a normal MRI of the ankle except for a small joint effusion from November 1998.  The VA examiner noted that the appellant's ankle pain progressed and that he continued to seek treatment for the condition after discharge.  A December 2002 podiatry note in the claims file documents the condition and he underwent a right ankle ligament and tendon repair at the Dayton VA Medical Center in December 2002.  Consequently, the VA examiner found that the appellant's current right ankle condition was more likely than not related to the chronic right ankle sprain that occurred during military service and should be service-connected.  

At the December 2009 Board hearing, the appellant stated that he hurt his ankle while he was in training at Fort Knox, Kentucky, in approximately 2000.  (Tr. at p. 3)  He specifically noted that he injured his ankle during his second period of service.  (Tr. at p. 9)  

Based on the above, the Board finds that the evidence does not support a finding that the appellant's right ankle disability is related to service.  The appellant has consistently reported that his right ankle disability began during his second period of active service.  The May 2010 VA examiner found that it was more likely than not that the current right ankle disability was related to the appellant's chronic right ankle sprain from his service in 1998 and 1999.  However, as discussed above, the appellant was discharged from his second period of service from April 1998 to June 2000 under other than honorable conditions.  The December 2008 administrative decision reflects that discharge for the period of service from April 1998 to June 2000 was not granted under conditions other than dishonorable for purposes of eligibility for all VA benefits.  The appellant did not appeal the December 2008 administrative decision.  Thus, the decision became final.  There is no indication the appellant has asked the service department to change the character of discharge or that he has applied for a correction of military records following the December 2008 administrative decision.  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  As the December 2008 administrative decision found that discharge for the period of service from April 1998 to June 2000 was not granted under conditions other than dishonorable for purposes of eligibility for all VA benefits, the character of the appellant's discharge from service is a bar to payment of VA benefits for the period of service from April 1998 to June 2000.  Consequently, although the evidence reflects that there is a nexus between the appellant's right ankle disability and his second period of service form April 1998 to June 2000, the character of the appellant's discharge from service bars service connection for a right ankle disability.

The Board has considered whether the appellant's right ankle disability is related to his first period of active service, from February 1989 to February 1992, for which he received an honorable discharge.  However, the evidence does not reflect that there is a nexus.  As noted above, the October 1991 service treatment record indicated that the appellant presented with a tendon injury in his right ankle.  There was mild swelling.  The October 1991 X-ray report indicated there was no osseous defect or fracture and no separation or subluxation of the mortise of the right ankle.  
The December 1996 examination report and report of medical history did not indicate that the appellant had any right ankle conditions.  Significantly, the appellant has consistently asserted that he injured his ankle in 1996 and/or during his second period of service.  He has not asserted that he injured his right ankle during his first period of active service.  The October 1991 X-ray report did not indicate the appellant had a right ankle injury and there is no evidence the appellant had a chronic right ankle injury from October 1991.  The appellant has not asserted that he had continuous symptoms of a right ankle disability since his first period of service.  He has also not asserted that he has symptoms of a right ankle disability within one year of his first period of service and there is no evidence of any symptoms.  A May 2001 VA examination report, dated before the appellant filed his claim for service connection, reflects that he reported having right ankle pain for the last year and a half to two years.  The statement is consistent with his December 2009 Board hearing testimony that he hurt his ankle during his second period of active service.  Consequently, the Board finds that the evidence is against a finding that the appellant's right ankle disability is related to his first period of active service.

In sum, the Board finds that service connection for a right ankle disability is not warranted.  Although there is evidence linking the appellant's right ankle disability to his second period of active service, the appellant's character of discharge bars entitlement to service connection.  Additionally, the evidence is against a finding of a nexus between the appellant's first period of service and his right ankle disability.  Indeed, the appellant has not asserted that his right ankle disability began during his first period of active service, from February 1989 to February 1992.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Increased Rating Claims

A. Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The appellant's hammertoes are currently rated as 10 percent disabling under Diagnostic Code 5282.  Diagnostic Code 5282 provides for a noncompensable rating for hammer toe of single toes.  A 10 percent rating is warranted for hammer toe of all toes, unilateral without claw foot.  38 C.F.R. § 4.71a.

The August 2001 rating decision reflects that there was a clear and unmistakable error in the effective date assigned to the appellant's grant of service connection for bilateral hammertoes in a July 1995 rating decision based on copies of records presumed to have been in VA possession.  The rating decision also addressed whether the appellant was entitled to a higher rating for his service-connected hammertoe disabilities based on a May 25, 2001 examination.  The appellant submitted a January 2002 notice of disagreement with the August 2001 rating decision.  In an increased-rating claim the rating period for adjudication is from one year before the claim was filed.  See 38 C.F.R. § 3.400(o)(2) (2011).  As the May 25, 2001 VA examination was not performed pursuant to a claim, the rating period on appeal is from May 25, 2001.  In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2007) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the history of the disability is for consideration in rating a disability.

B.  Analysis

The appellant contends that he is entitled to increased ratings in excess of 10 percent for hammertoes of the left foot, and hammertoes of the right foot, prior to June 2, 2003, and from September 1, 2003.  For the reasons that follow, the Board concludes that increased ratings are not warranted.

The May 2001 VA examination report indicates that the appellant had hammertoe deformities of the second, third, fourth and fifth digits bilaterally, with the right foot being more severe than the left.  The appellant's lesser digits were all dorsally contracted.  The extensor tendons were all evident in the contracted position as well.  The digital deformities were clinically evident with both weightbearing and nonweightbearing, but more so with weightbearing.  The appellant was able to ambulate barefoot in the office without significant antalgia, although he stated that as a rule he is more comfortable wearing shoes than going without.  He had a symptomatic callus area on the plantar aspect of the third metatarsal head of the right foot.  He stated that self-trimming provided temporary relief.  The appellant had significant pes cavus in the sense that the arch type would be very consistent with the level of hammertoeing that was present bilaterally.  Although the digits were somewhat flexible, even with passive range of motion on the examiner's part, the digits were difficult to straighten in a pure erectus manner.  There was no evidence of skin or vascular abnormality.  The appellant was able to stand, squat, supinate, pronate, and rise on his toes and heals.  Squatting, supination and pronation were slightly limited bilaterally.  

A May 2002 VA examination report reflects that on physical examination, the appellant had bilateral feet demonstrative of bilateral hammertoe deformities involving all toes, right foot greater than the left.  Rising on toes and heel, pronation and supination were normal.  Neurovascular examination was normal.  Squatting was normal.  A radiograph of the bilateral feet did not show evidence of fracture, dislocation, or bone or joint disease.  The impression was hammertoe deformities, bilateral feet, right greater than the left.

A December 2002 VA treatment record indicates that there was contraction of digits 2, 3, 4, and 5 bilaterally at the proximal interphalangeal joint (PIPJ) in weight bearing and non-weight bearing position, with the right greater than the left.  The contraction was present at the PIPJ and distal interphalangeal joint (DIPJ) level 2, 3, 4 and 5 on the right, which was still slightly reducible.  The examiner noted that it was primarily a rigid deformity in as much as the digits did not reduce to rectus position.  The contraction was present at the PIPJ and to a less extent DIPJ level 2, 3,4, 5 of the left, which was reducible, and reducible at the DIPJ level and somewhat reducible at the PIPJ level.  They were not considered semi-rigid at that point.  The hallux was minimally contracted in non-weight bearing, but straightened out in weight bearing.  The assessment was rigid hammertoes 2, 3, 4, and 5 on the right and flexible hammertoes 2, 3, 4, and 5 on the left.  

A May 2003 VA treatment record indicates that the appellant complained of painful contracted digits 2 to 5 on the right foot and a painful callus on the bottom of his right foot sub third metatarsal.  He stated that he had tried wearing larger shoes and other conservative therapy without much relief.  He stated that he wished to pursue surgical intervention at that time.      

A June 2003 letter from a VA podiatrist reflects that the appellant had right foot surgery at the Dayton VA Medical Center in June 2003.  The surgery included arthroplasty PIPJ toes 2-5 with external pin fixation on the second toe and plantar condylectomy sub third metatarsal head of the right foot.  June 2003 VA treatment records confirm that the appellant had the operation on his right foot due to his hammertoes.  

An October 2003 VA examination report indicates that the hammertoe deformities were noted bilaterally.  The appellant walked on the outside of his right foot with abnormal shoe wear corresponding to the way he walked.  He was unable to rise on toes or heels.  Radiographs of the feet revealed excisions of the heads of the second through fifth proximal phalanxes of the right foot.  The impression was hammertoe deformities of the bilateral feet, status post surgery.  The appellant was unable to walk properly.  He could not rise on his toes or heels.  He was able to squat, but prolonged weightbearing was not possible.  He had abnormal shoe wear on the right.

A January 2005 VA treatment record reflects that the appellant's right toes were in contraction.  His right and left upper and lower extremities were intact and his range of motion was full.  His gait was steady.  

In a May 2008 statement, the appellant reported that within a two to three month period after the surgery on his right foot hammertoes, his toes pulled back up into the hammertoe position.  He stated that he suffers from arthritis in his toe joints and that they are stiff, painful and very sensitive to the touch.  He stated that he can only wear certain styles of shoes and was not able to stand on tiptoe due to pain.  He reported that at times his feet swell or are puffy.  He stated that since the surgery on his right foot, the pain and sensitivity of his right foot was worse than the left.  

At the December 2009 Board hearing, the appellant reported that he had a callus on the bottom of his right foot.  He stated that he also had calluses on the top of his right foot where his toes rub up against his shoes.  (Tr. at p. 19)  He did not report any calluses on his left foot.  (Tr. at p. 20)  

A May 2010 VA examination report reflects that the appellant had subjective complaints of pain, weakness, stiffness, swelling and fatigability at rest and on standing or walking.  The appellant denied the use of inserts or pain medications.  He reported that he could not take any sedating medications since he was a truck driver.  The appellant did not use corrective devices or a cane.  The appellant reported that his toes caused discomfort after a full day of work, but he was able to continue with his occupation as a truck driver.  On physical examination, there was evidence of painful motion and tenderness in toes on both sides, the right more than the left.  There was no edema, weakness or instability.  The appellant reported that he was able to stand for approximately 35 to 40 minutes and walk for about 1 mile with pain.  There was no evidence of abnormal weight bearing, such as callosities, breakdown or shoe wear.  The appellant reported that he wore running shoes for comfort and had difficulty tolerating other types of shoes.  The appellant did not have flat foot.  On physical examination, hammertoe deformities were noted in the bilateral feet, toes two to five.  The feet had a normal arch.  There was no discoloration and normal skin.  The appellant ambulated without assistance and had a normal gait pattern.    

i. Left Foot Hammertoes

The appellant is currently receiving the maximum rating under Diagnostic Code 5282 for left foot hammertoe of 10 percent.  Consequently, the Board has considered whether the appellant is entitled to a higher rating under another Diagnostic Code.  

There is no evidence the appellant's left foot had symptoms of flatfoot.  Thus, Diagnostic Code 5276, for acquired flatfoot, is not applicable.  Diagnostic Code 5277, for bilateral weak foot, Diagnostic Code 5279 for metatarsalgia, Diagnostic Code 5279 for unilateral hallux valgus, and Diagnostic Code 5281 for unilateral hallux rigidus, all provide for a maximum rating of 10 percent.  As the appellant's left foot hammertoe is already evaluated as 10 percent disabling, a higher rating cannot be granted under those Diagnostic Codes.    

As noted above, the May 2001 VA examination report indicated the appellant had significant pes cavus.  The December 1988 enlistment examination report indicated the appellant had mild pes cavus.  However, the May 2010 VA examination report indicated the appellant's feet had a normal arch.  There is no evidence that the pes cavus noted at the May 2001 VA examination was related or aggravated by the appellant's service or service-connected hammertoes.  Additionally, the May 2010 VA examination report did not indicate that the appellant had pes cavus.  Consequently, the Board finds that a higher rating is not warranted under Diagnostic Code 5278 for acquired claw foot (pes cavus). 

There is no evidence that the appellant had malunion or nonunion of the tarsal or metatarsal bones in the left foot.  Consequently, a higher rating is not warranted under Diagnostic Code 5283.  

Diagnostic Code 5284 provides for a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, a 30 percent rating for a severe foot injury and a 40 percent rating for actual loss of use of the foot.  The overall evidence does not reflect that the appellant has a moderately severe left foot injury.  The May 2001 and May 2002 VA examination reports and December 2002 VA treatment record indicated that the appellant's hammertoes were more severe in the right foot than in the left foot.  At the May 2001 VA examination, the appellant was able to ambulate barefoot in the office without significant antalgia.  The appellant was able to stand, squat, supinate, pronate, and rise on his toes and heals.  The October 2003 VA examination report reflects that the appellant walked on the outside of his right foot with abnormal shoe wear, but there was no indication that the appellant walked abnormally on his left foot or had abnormal shoe wear.  The appellant was unable to rise on toes or heals.  The January 2005 VA treatment record indicated the appellant had a steady gait.  In a May 2008 statement, the appellant indicated that his hammertoes were more severe on the right than the left.  At the May 2010 VA examination, the appellant there was evidence of painful motion and tenderness in toes on both sides, the right more than the left.  However, there was no edema, weakness or instability.  There was no evidence of abnormal weight bearing, such as callosities, breakdown or shoe wear.  The appellant ambulated without assistance and had a normal gait pattern.  Based on the overall medical evidence of record, the Board finds the appellant did not have symptoms analogous to a moderately severe left foot injury during the period on appeal.  Thus, the Board finds that the appellant is not entitled to a higher rating for his service-connected left foot hammertoe disability under Diagnostic Code 5284.

There is no evidence the appellant had any skin conditions on his left foot, to include calluses, that were related to his service-connected hammertoes.  At the December 2009 Board hearing the appellant reported that he did not have calluses on his left foot.  The May 2010 VA examination report indicates the appellant's left foot had no discoloration and normal skin.  Thus, a separate evaluation is not warranted under another Diagnostic Code for skin conditions.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare- ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In this case, however, functional loss due to pain, weakness and fatigability has already been taken into consideration in arriving at the decision to assign the disability ratings for hammertoes.  As noted above, the October 2003 VA examination report reflects that although the appellant was unable to rise on his toes or heals, there was no indication that the appellant walked abnormally on his left foot or had abnormal shoe wear.  The January 2005 VA treatment record indicated the appellant had a steady gait.  At the May 2010 VA examination, the appellant there was evidence of painful motion and tenderness in toes on both sides, the right more than the left.  However, although there was evidence of painful motion, there was no evidence of functional loss due to pain.  There was no evidence at the May 2010 VA examination of abnormal weight bearing, such as callosities, breakdown or shoe wear.  The appellant ambulated without assistance and had a normal gait pattern.  Additionally,  although evaluation under Diagnostic Code 5282 is not based on limitation of motion, the Board notes that the maximum rating possible has been assigned under Diagnostic Code 5282.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  The Board finds that the overall evidence does not reflect that the appellant had functional loss due to pain, weakness, excess fatigability, or incoordination, warranting a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  

Based on the above evidence, the Board finds that a preponderance of the evidence is against the appellant's claim to an increased rating in excess of 10 percent for service-connected left foot hammertoes during the period on appeal.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ii.  Right Foot Hammertoes

Prior to June 2, 2003

Prior to June 2, 2003, the appellant received the maximum rating under Diagnostic Code 5282 for right foot hammertoes of 10 percent.  Consequently, the Board has considered whether the appellant is entitled to a higher rating under another Diagnostic Code.  

There is no evidence the appellant's right foot had symptoms of flatfoot.  Thus, Diagnostic Code 5276, for acquired flatfoot, is not applicable.  Diagnostic Code 5277, for bilateral weak foot, Diagnostic Code 5279 for metatarsalgia, Diagnostic Code 5279 for unilateral hallux valgus, and Diagnostic Code 5281 for unilateral hallux rigidus, all provide for a maximum rating of 10 percent.  As the appellant's service-connected right foot hammertoes are already evaluated as 10 percent disabling, a higher rating cannot be granted under those Diagnostic Codes.    

As noted above, the May 2001 VA examination report indicated the appellant had significant pes cavus.  However, there is no evidence that the pes cavus noted at the May 2001 VA examination is related to or was aggravated by the appellant's service or service-connected hammertoe disability.  Consequently, the Board finds that a higher rating is not warranted under Diagnostic Code 5278 for acquired claw foot (pes cavus). 

There is no evidence that the appellant had malunion or nonunion of the tarsal or metatarsal bones in the right foot.  Consequently, a higher rating is not warranted under Diagnostic Code 5283.  

As noted above, Diagnostic Code 5284 provides for a 10 percent rating for a moderate foot injury and a 20 percent rating for a moderately severe foot injury.  The Board finds that prior to June 2, 2003, the appellant's service-connected right foot hammertoes were not shown by objective medical evidence to be analogous to a moderately severe foot injury.  The May 2001 VA examination report indicated that the appellant had hammertoe deformities of the second, third, fourth and fifth digits of the right foot.  However, the appellant was able to ambulate barefoot in the office without significant antalgia.  The appellant was able to stand, squat, supinate, pronate, and rise on his toes and heals.  Although squatting, supination and pronation were "slightly limited" bilaterally, "slightly limited" does indicate a moderately severe injury.  The May 2002 VA examination report indicated that rising on toes and heel, pronation, supination, and squatting were normal.  The May 2003 VA treatment record indicates that the appellant complained of painful contracted digits 2 to 5 on the right foot and a painful callus on the bottom of his right foot sub third metatarsal.  He stated that he had tried wearing larger shoes and other conservative therapy without much relief.  Although the appellant complained of pain, pain is consistent with a moderate foot injury.  The overall evidence does not indicate that he had moderately severe foot symptoms due to hammertoes.  Thus, the overall evidence, prior to June 2, 2003, does not reflect that the appellant had a moderately severe right foot injury due to his service-connected right foot hammertoes.  

The evidence reflects that the appellant had calluses on his right foot.  The May 2001 VA examination report indicates that  the appellant had a symptomatic callus area on the plantar aspect of the third metatarsal head of the right foot.  He stated that self-trimming provided temporary relief.  The May 2003 VA treatment record indicates that the appellant complained of a painful callus on the bottom of his right foot sub third metatarsal.  

The evidence does not indicate that the appellant's right foot callus was related to his service-connected right foot hammertoe disability.  Additionally, although the appellant indicated the callus was painful, at the May 2011 VA examination, he stated that self-trimming provided temporary relief.  Thus, there is no indication that the appellant is entitled to a separate evaluation for a right foot callus.  

As noted above, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare- ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In this case, however, functional loss due to pain, weakness and fatigability has already been taken into consideration in arriving at the decision to assign the disability ratings for hammertoes.  At the May 2001 VA examination, the appellant was able to ambulate barefoot without significant antalgia and he was able to stand, squat, supinate, pronate and rise on his toes and heals.  Squatting, supination and pronation were slightly limited bilaterally.  The May 2002 VA examination report indicates that rising on toes and heel, pronation, supination, and squatting were normal.  Neurovascular examination was normal.  Squatting was normal.  The May 2003 VA examination report indicates that the appellant reported pain, but there is no indication that he had functional loss due to pain in his right foot.  As there is no evidence of additional functional loss due to pain, weakness, excess fatigability, or incoordination, a higher rating is not warranted under DeLuca.  Additionally,  although evaluation under Diagnostic Code 5282 is not based on limitation of motion, the Board notes that the maximum rating possible has been assigned under Diagnostic Code 5282.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Based on the above evidence, the Board finds that a preponderance of the evidence is against the appellant's claim to an increased rating in excess of 10 percent for service-connected right foot hammertoes, prior to June 2, 2003.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

From September 1, 2003

From September 1, 2003, the appellant's service-connected right foot hammertoes have been rated at the maximum rating under Diagnostic Code 5282 of 10 percent.  Consequently, the Board has considered whether the appellant is entitled to a higher rating under another Diagnostic Code.  

There is no evidence the appellant's right foot had symptoms of flatfoot.  Thus, Diagnostic Code 5276, for acquired flatfoot, is not applicable.  Diagnostic Code 5277, for bilateral weak foot, Diagnostic Code 5279 for metatarsalgia, Diagnostic Code 5279 for unilateral hallux valgus, and Diagnostic Code 5281 for unilateral hallux rigidus, all provide for a maximum rating of 10 percent.  As the appellant's service-connected right foot hammertoes are already evaluated as 10 percent disabling, a higher rating cannot be granted under those Diagnostic Codes.    

From September 1, 2003, there is no evidence that the appellant had pes cavus in his right foot.  The May 2010 VA examination report indicates that the appellant's feet both had a normal arch.  Consequently, the Board finds that a higher rating is not warranted under Diagnostic Code 5278 for acquired claw foot (pes cavus).  There is no evidence that the appellant had malunion or nonunion of the tarsal or metatarsal bones in the right foot, from September 1, 2003.  Consequently, a higher rating is not warranted under Diagnostic Code 5283.  

The Board further finds that from September 1, 2003, the appellant's service-connected right foot hammertoes were not shown by objective medical evidence to be analogous to a moderately severe foot injury.  The October 2003 VA examination report indicated that the appellant walked on the outside of his right foot with abnormal shoe wear corresponding to the way he walked and that he was unable to rise on toes or heels.  The examiner noted that the appellant was unable to walk properly.  He was able to squat, but prolonged weightbearing was not possible.  However, a January 2005 VA treatment record reflects that the appellant's gait was steady.  The appellant reported in a May 2003 statement that his toes are stiff, painful and very sensitive to the touch.  He stated that he had to wear certain styles of shoes and was not able to stand on tiptoe due to pain.  The May 2010 VA examination report also reflects that the appellant had subjective complaints of pain, weakness, stiffness, swelling and fatigability at rest and on standing or walking.  On physical examination, there was evidence of painful motion and tenderness in the toes.  However, there was no edema, weakness or instability.  The appellant reported that he could stand for 35 to 40 minutes and walk for about 1 mile with pain.  There was no evidence of abnormal weight bearing.  He ambulated without assistance and had a normal gait pattern.  Although the appellant has complained of pain in his right foot he was unable to rise on his toes or heels at the October 2003 VA examination, the overall evidence from September 1, 2003, reflects that the appellant has no more than a moderate foot injury.  The appellant was able to ambulate and the appellant did not use any assistive devices.  Significantly, at the May 2010 VA examination, the appellant had a normal gait pattern.  Thus, the overall evidence, from September 1, 2003, does not reflect that the appellant had a moderately severe right foot injury due to his service-connected right foot hammertoes.  

At the December 2009 Board hearing, the appellant reported that he had a callus on the bottom of his right foot.  He stated that he also had calluses on the top of his right foot where his toes rub up against his shoes.  (Tr. at p. 19)  However, on examination in May 2010, there was no evidence of abnormal weight bearing, such as callosities, breakdown or shoe wear.  No calluses were noted on medical examination from September 1, 2003.  Moreover, there is no evidence that the appellant had calluses that were related to his service-connected right foot hammertoes.  Thus, there is no indication that the appellant is entitled to a separate evaluation for right foot calluses.  

The Board has also considered whether the appellant is entitled to a higher evaluation due to additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare- ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  Functional loss due to pain, weakness and fatigability has already been taken into consideration in arriving at the decision to assign the disability ratings for hammertoes.  As noted above the appellant is currently rated at 10 percent under Diagnostic Code 5283 for hammer toe of all toes, unilateral without claw foot.  Although the October 2003 VA examination report indicated the appellant walked on the outside of his right foot and was unable to rise on his heels and toes, he was able to squat.  The January 2005 VA treatment record indicated the appellant's gait was steady.  The appellant reported pain in his right foot in a May 2008 statement and at the December 2009 Board hearing and May 2010 VA examination.  However, the May 2010 VA examination report indicated that there was no evidence of abnormal weight bearing, such as callosities, breakdown or shoe wear.  The appellant ambulated without assistance and had a normal gait pattern.  As discussed above, the Board finds that the evidence indicates the appellant's right foot disability was analogous to no more than a moderate foot injury, which would warrant a 10 percent rating.  As there is no evidence of additional functional loss due to pain, weakness, excess fatigability, or incoordination, a higher rating is not warranted under DeLuca.  Additionally,  although evaluation under Diagnostic Code 5282 is not based on limitation of motion, the Board notes that the maximum rating possible has been assigned under Diagnostic Code 5282.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Based on the above evidence, the Board finds that a preponderance of the evidence is against the appellant's claim to an increased rating in excess of 10 percent for service-connected right foot hammertoes, from September 1, 2003.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Other Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hammertoe disabilities of the right and left foot are inadequate.  A comparison between the level of severity and symptomatology of the appellant's disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  At the May 2010 VA examination, the appellant reported that he is able to work as a truck driver.  The appellant has not contended and the evidence does not indicate that the appellant is unemployable as a result of his service-connected hammertoe disabilities.



ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to an increased rating for left foot hammertoes, currently rated as 10 percent disabling, is denied.

Entitlement to an increased rating for right foot hammertoes, rated as 10 percent disabling, prior to June 2, 2003, is denied.

Entitlement to an increased rating for right foot hammertoes, rated as 10 percent disabling, from September 1, 2003, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


